EXHIBIT 10.1

 

 

Non-Employee Director Compensation Summary1

The following is a summary of the compensation provided to our non-employee
directors effective as of September 1, 2005.

 

 

Annual fee for all non-employee directors

 

$

35,000

Board meeting and Board committee meeting fees (where committee meeting held
other than on the same day as a meeting of the Board)

 

$

1,200

Chairperson retainer – Audit Committee

 

$

5,000

Chairperson retainer – Compensation Committee

 

$

5,000

Chairperson retainer – Nominating and Corporate Governance Committee

 

$

3,500

Annual grant of restricted Class A common stock to all non-employee directors

 

$

87,500

 

 

 

_________________________

1 The Chairman of the Board may receive additional compensation as determined by
the Compensation Committee.

 

 

 

 

 

 

 

 

 

 